--------------------------------------------------------------------------------

Exhibit 10.1 

 
MAGUIRE PROPERTIES, INC.
INDEMNIFICATION AGREEMENT
 
This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
[EXECUTION DATE], by and between Maguire Properties, Inc., a Maryland
corporation (the “Company”), and [NAME OF INDEMNITEE] (the “Indemnitee”).
 
WHEREAS, it is essential that the Company be able to retain and attract as
directors and officers the most capable persons available;
 
WHEREAS, the Company’s Bylaws permit it to enter into indemnification
arrangements and agreements;
 
WHEREAS, the Company desires to provide the Indemnitee with specific contractual
assurances of the Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of the Company’s Bylaws or any change in the ownership of the Company
or the composition of its Board of Directors) and, to the extent insurance is
available, the coverage of the Indemnitee under the Company’s directors and
officers liability insurance policies; and
 
WHEREAS, the Indemnitee is relying upon the rights afforded under this Agreement
in accepting Indemnitee’s position as a director or officer of the Company.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
1. Definitions.
 
(a) “Corporate Status” describes the status of a person who is serving or has
served (i) as a director, officer or employee of the Company, (ii) in any
capacity with respect to any employee benefit plan of the Company, or (iii) as a
director, partner, member, trustee, officer, employee, or agent of any other
Entity at the request of the Company.
 
(b) “Entity” shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity and any group or division of the Company or any of its subsidiaries.
 
(c) “Expenses” shall mean all reasonable fees, costs and expenses actually and
reasonably incurred by the Indemnitee in connection with any Proceeding (as
defined below), including, without limitation, attorneys’ fees, disbursements
and retainers (including, without limitation, any such fees, disbursements and
retainers incurred by Indemnitee pursuant to Section 12 of this Agreement), fees
and disbursements of expert witnesses, private investigators and professional
advisors (including, without limitation, accountants), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges, postage, delivery services,
secretarial services, and other disbursements and expenses.
 
(d) “Indemnifiable Expenses,” “Indemnifiable Liabilities” and “Indemnifiable
Amounts” shall have the meanings ascribed to those terms in Section 4 below.
 

 
1

--------------------------------------------------------------------------------

 

(e) “Liabilities” shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement.
 
(f) “Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative or investigative, whether formal or informal, including
a proceeding initiated by Indemnitee pursuant to Section 12 of this Agreement to
enforce Indemnitee’s rights hereunder.
 
2. Services of Indemnitee.  In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve as a director or officer of
the Company.  However, this Agreement shall not impose any obligation on
Indemnitee or the Company to continue Indemnitee’s service to the Company beyond
any period otherwise required by law or by other agreements or commitments of
the parties, if any.
 
3. Agreement to Indemnify.  The Company shall indemnify Indemnitee, and advance
Indemnifiable Expenses to, Indemnitee (a) as specifically provided in this
Agreement and (b) otherwise to the fullest extent permitted by Maryland law in
effect on the date hereof and as amended from time to time; provided, however,
that no change in Maryland law shall have the effect of reducing the benefits
available to Indemnitee hereunder based on Maryland law as in effect on the date
hereof.  The rights of Indemnitee provided in this Section shall include, but
shall not be limited to, the rights set forth in the other Sections of this
Agreement, including any additional indemnification permitted by Section
2-418(g) of the Maryland General Corporation Law (the “MGCL”).
 
4. Proceedings Other Than Proceedings by or in the Right of the
Company.  Indemnitee shall be entitled to the rights of indemnification provided
in this Section 4 if, by reason of [his/her] Corporate Status, [he/she] is, or
is threatened to be, made a party to any threatened, pending, or completed
Proceeding, other than a Proceeding by or in the right of the Company.  Pursuant
to this Section 4, Indemnitee shall be indemnified by the Company against all
Expenses and Liabilities actually and reasonably incurred by [him/her] or on
[his/her] behalf in connection with a Proceeding by reason of [his/her]
Corporate Status (referred to herein as “Indemnifiable Expenses” and
“Indemnifiable Liabilities,” respectively, and collectively as “Indemnifiable
Amounts”) unless it is established that (i) the act or omission of the
Indemnitee was material to the matter giving rise to the Proceeding and (a) was
committed in bad faith or (b) was the result of active and deliberate
dishonesty, (ii) the Indemnitee actually received an improper personal benefit
in money, property or services, or (iii) in the case of any criminal Proceeding,
the Indemnitee had reasonable cause to believe that [his/her] conduct was
unlawful.
 
5. Proceedings by or in the Right of the Company.  Indemnitee shall be entitled
to the rights of indemnification provided in this Section 5 if, by reason of
[his/her] Corporate Status, [he/she] is made a party to any threatened, pending
or completed Proceeding brought by or in the right of the Company to procure a
judgment in its favor.  Pursuant to this Section 5, Indemnitee shall be
indemnified against all amounts paid in settlement and all Indemnifiable
Expenses actually and reasonably incurred by [him/her] or on [his/her] behalf in
connection with such Proceeding unless it is established that (i) the act or
omission of the Indemnitee was material to the matter giving rise to such a
Proceeding and (a) was committed in bad faith or (b) was the result of active
and deliberate dishonesty or (ii) the Indemnitee actually received an improper
personal benefit in money, property or services; provided, however, that no
 

 
2

--------------------------------------------------------------------------------

 

6. indemnification against such Indemnifiable Expenses shall be made in respect
of any Proceeding in which Indemnitee shall have been adjudged to be liable to
the Company.
 
7. Court-Ordered Indemnification.  A court of appropriate jurisdiction, upon
application of a director or officer and such notice as the court shall require,
may order indemnification in the following circumstances:
 
(a) if it determines a director or officer is entitled to Indemnifiable Amounts
under Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in
which case the director or officer shall be entitled to recover the expenses of
securing such Indemnifiable Amounts; or
 
(b) if it determines that the director or officer is fairly and reasonably
entitled to indemnification in view of all the relevant circumstances, whether
or not the director or officer (i) has met the standards of conduct set forth in
Section 2-418(b) of the MGCL or (ii) has been adjudged liable for receipt of an
improper personal benefit under Section 2-148(c) of the MGCL, the court may
order such indemnification as the court shall deem proper.  However,
indemnification with respect to any Proceeding by or in the right of the Company
or in which liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Indemnifiable Expenses.
 
8. Procedure for Payment of Indemnifiable Amounts.  Indemnitee shall submit to
the Company a written request specifying the applicable Indemnifiable Amounts
for which Indemnitee seeks payment under this Agreement and the basis for the
claim.  Subject to the exceptions set forth in Sections 4 and 5, the Company
shall pay such applicable Indemnifiable Amounts to Indemnitee within twenty (20)
calendar days of receipt of the request.  At the request of the Company,
Indemnitee shall furnish such documentation and information as are reasonably
available to Indemnitee and necessary to establish that Indemnitee is entitled
to indemnification hereunder.
 
9. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, and without
limiting any such provision to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a party to and is successful, on the merits or
otherwise, in any Proceeding, Indemnitee shall be indemnified for all
Indemnifiable Expenses reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.  Without limiting any other rights of Indemnitee
in this Agreement, if Indemnitee is not wholly successful in such Proceeding but
is successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee for all Indemnifiable Expenses reasonably incurred by Indemnitee or
on Indemnitee’s behalf in connection with each successfully resolved claim,
issue or matter.  For purposes of this Agreement, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.
 
10. Effect of Certain Resolutions.  Neither the settlement nor termination of
any Proceeding nor the failure of the Company to award indemnification or to
determine that indemnification is payable shall create an adverse presumption
that Indemnitee is not entitled to indemnification hereunder.  In addition, the
termination of any Proceeding by judgment, order or settlement shall not create
a presumption that the act or omission of the Indemnitee was material
 

 
3

--------------------------------------------------------------------------------

 

11. to the matter giving rise to the Proceeding and was committed in bad faith
or was the result of active and deliberate dishonesty or the Indemnitee actually
received an improper personal benefit in money, property or services or with
respect to any criminal action or proceeding, had reasonable cause to believe
that Indemnitee’s action was unlawful.  The termination of any Proceeding by
conviction, or upon a plea of nolo contendere or its equivalent, or an entry of
an order of probation prior to judgment, does not create a rebuttable
presumption that the Indemnitee did not meet the requisite standard of conduct.
 In addition, the termination of or resignation by Indemnitee shall not create
an adverse presumption that Indemnitee is not entitled to indemnification
hereunder.
 
12. Agreement to Advance Interim Expenses.  The Company shall pay to Indemnitee
all Indemnifiable Expenses incurred by Indemnitee in connection with any
Proceeding, including a Proceeding by or in the right of the Company, in advance
of the final disposition of such Proceeding, if Indemnitee furnishes the Company
with a written affirmation by the Indemnitee of the Indemnitee’s good faith
belief that the standard of conduct necessary for indemnification by the Company
has been met and a written undertaking by or on behalf of the Indemnitee to
repay the amount of such Indemnifiable Expenses advanced to Indemnitee if it is
finally determined by a court of competent jurisdiction that Indemnitee is not
entitled under this Agreement to indemnification with respect to such
Indemnifiable Expenses.  The terms and conditions of such undertaking shall be
determined by a quorum of the disinterested members of the Board of Directors,
if any, acting in good faith and as required by the proper exercise of their
duties or, if not available, then by the written opinion of independent legal
counsel or by the Company’s stockholders.
 
13. Procedure for Payment of Interim Expenses.  Indemnitee shall submit to the
Company a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks an advancement under Section 10 of this Agreement, together
with documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses.  Payment of Indenmifiable Expenses under Section 10 shall be made no
later than twenty (20) calendar days after the Company’s receipt of such request
and the affirmation and undertaking required by Section 10.
 
14. Remedies of Indemnitee.
 
(a) Right to Petition Court.  In the event that Indemnitee makes a request for
payment of Indemnifiable Amounts under Sections 3, 4 and 5 above or a request
for an advancement of Indemnifiable Expenses under Sections 10 and 11 above and
the Company fails to make such payment or advancement in a timely manner
pursuant to the terms of this Agreement, Indemnitee may petition the appropriate
judicial authority to enforce the Company’s obligations under this Agreement.
 
(b) Burden of Proof.  In any judicial proceeding brought under Section 12(a)
above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.
 
(c) Expenses.  The Company agrees to reimburse Indemnitee in full for any
Expenses incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under Section
12(a) above, or in connection with any claim or counterclaim brought by the
Company in connection therewith.
 

 
4

--------------------------------------------------------------------------------

 

(d) Validity of Agreement.  The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under Section 12(a) above,
that the provisions of this Agreement are not valid, binding and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.
 
(e) Failure to Act Not a Defense.  The failure of the Company (including its
Board of Directors or any committee thereof, independent legal counsel, or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under Section
12(a) above, and shall not create a presumption that such payment or advancement
is not permissible.
 
15. Representations and Warranties of the Company.  The Company hereby
represents and warrants to Indemnitee as follows:
 
(a) Authority.  The Company has all necessary corporate power and authority to
enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement have
been duly authorized by the Company.
 
(b) Enforceability.  This Agreement, when executed and delivered by the Company
in accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally or general equitable principles, and
to the extent limited by applicable federal or state securities laws.
 
16. Insurance.  The Company will use commercially reasonable efforts to obtain
and maintain a policy or policies of insurance with reputable insurance
companies providing the members of the Board of Directors with coverage for
losses from wrongful acts, and to ensure the Company’s performance of its
indemnification obligations under this Agreement.  In all policies of director
and officer liability insurance, Indemnitee shall be named as an insured in such
a manner as to provide Indemnitee at least the same rights and benefits as are
accorded to the most favorably insured of the Company’s officers and
directors.  Notwithstanding the foregoing, if the Company, after employing
commercially reasonable efforts as provided in this Section, determines in good
faith that such insurance is not reasonably available, if the premium costs for
such insurance are disproportionate to the amount of coverage provided, or if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit, the Company shall use its commercially
reasonable efforts to obtain and maintain a policy or policies of insurance with
coverage having features as similar as practicable to those described above.
 
17. Fees and Expenses.  During the term of the Indemnitee’s service as a
director or officer, the Company shall promptly reimburse the Indemnitee for all
expenses incurred by [him/her] in connection with [his/her] service as a
director or officer or member of any board committee or otherwise in connection
with the Company’s business.
 

 
5

--------------------------------------------------------------------------------

 

18. Contract Rights Not Exclusive.  The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law, the Company’s Bylaws, as amended,
Charter, as amended, or any other agreement, vote of stockholders or directors,
or otherwise, both as to action in Indemnitee’s official capacity and as to
action in any other capacity as a result of Indemnitees’s serving as a director
or officer of the Company.
 
19. Successors.  This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and (b)
binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee.  This Agreement
shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status.
 
20. Subrogation.  In the event of any payment of Indemnifiable Amounts under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of contribution or recovery of Indemnitee against other
persons, and Indemnitee shall take, at the request of the Company, all
reasonable action necessary to secure such rights, including the execution of
such documents as are necessary to enable the Company to bring suit to enforce
such rights.
 
21. Change in Law.  To the extent that a change in applicable law (whether by
statute or judicial decision) shall permit broader indemnification than is
provided under the terms of the Charter, as amended, or Bylaws of the Company,
as amended, and this Agreement, Indemnitee shall be entitled to such broader
indemnification and this Agreement shall be deemed to be amended to such extent.
 
22. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.
 
23. Indemnitee as Plaintiff.  Except as provided in Section 12 of this Agreement
and in the next sentence, Indemnitee shall not be entitled to payment of
Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect to
any Proceeding brought by Indemnitee against the Company, any Entity which it
controls, any director or officer thereof, or any third party, unless (a) the
Proceeding is brought to enforce indemnification under this Agreement or
otherwise or (b) the Company’s Bylaws, as amended, the Charter, as amended, a
resolution of the Board of Directors or an agreement approved by the Board of
Directors to which the Company is party expressly provide otherwise.  This
Section shall not apply to affirmative defenses asserted by Indemnitee in an
action brought against Indemnitee.
 
24. Modifications and Waiver.  Except as provided in Section 19 above with
respect to changes in applicable law which broaden the right of Indemnitee to be
indemnified by the
 

 
6

--------------------------------------------------------------------------------

 

25. Company, no supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by each of the parties hereto.  No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions of this Agreement (whether or not similar), nor
shall such waiver constitute a continuing waiver.
 
26. General Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged, or (c) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:
 
(i)           If to Indemnitee, to:
[NAME OF INDEMNITEE]
 
[ADDRESS 1]
 
[ADDRESS 2]
 
[CITY], [STATE] [ZIP CODE]
 
Phone: __________________
 
Facsimile: __________________
 
(ii)           If to the Company, to:
Maguire Properties, Inc.
 
355 S. Grand Ave., Ste. 3300
 
Los Angeles, CA 90071
 
Phone: __________________
 
Facsimile: __________________
 
Attn:  [GENERAL COUNSEL]

 
or to such other address as may have been furnished in the same manner by any
party to the others.
 
27. Governing Law.  This Agreement shall be governed by and construed and
enforced under the laws of Maryland without giving effect to the provisions
thereof relating to conflicts of law.
 
28. Agreement Governs.  This Agreement is to be deemed consistent wherever
possible with relevant provisions of the Company’s Bylaws, as amended, and
Charter, as amended; however, in the event of a conflict between this Agreement
and such provisions, the provisions of this Agreement shall control.
 
26.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.
 
[Signature Page Follows]
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the day and year first above written.
 
COMPANY:
     
MAGUIRE PROPERTIES, INC.
     
By:
/s/
    Name:      Title:        
INDEMNITEE
      
By
/s/
Name:
  [NAME OF INDEMNITEE]      




 

--------------------------------------------------------------------------------

 
 
 
 
 